           Case 2:20-cv-00735-JD Document 26 Filed 03/03/21 Page 1 of 2




                                                                          LAW DEPARTMENT
                                                                          One Parkway
                          CITY OF PHILADELPHIA                            1515 Arch Street
                                                                          Philadelphia, PA 19102-1595




                                                                       Jonathan Cooper
                                                                       Deputy City Solicitor
                                                                       Civil Rights Unit
                                                                       Phone: 215-683-5448
                                                                       Fax: 215-683-5397
                                                                       jonathan.cooper@phila.gov
March 3, 2021

Via Electronic Mail
Chambers of the Hon. Jan E. DuBois
12613 U.S. Courthouse
601 Market St.
Philadelphia, PA 19106
Chambers_of_Judge_Jan_E_Dubois@paed.uscourts.gov

       Re:      Grant v. City of Philadelphia, et al., Civ. No. 20-735

Dear Judge DuBois:

        On or about today’s date, Plaintiff filed a letter seeking a conference with the Court
regarding a “discovery dispute” and an extension of time to respond to the City’s pending Motion
to Dismiss in the above-referenced matter. See Pl. Letter dated 3/3/21 (Doc. No. 25). The City
regretfully writes, once again, to correct a material misstatement in Plaintiff’s letter regarding the
resolution of an issue that does not require judicial intervention. The City also writes to clarify the
nature of the “dispute” at issue.

        In the letter, Plaintiff’s counsel correctly notes that the agreed upon deadline for the City
to respond to Plaintiff’s discovery requests was March 2, 2021, and that Defendants’ responses are
overdue. See Pl. Letter. 1 Plaintiff also references email correspondence from the undersigned
dated March 1, 2021 about the status of those responses. Plaintiff further states that following his
request for an extension of time to respond to the City’s pending motion to dismiss, counsel for
the City (the undersigned) “never responded.” Id. Plaintiff now seeks assistance from this Court
regarding both his extension request and the status of the City’s discovery responses.

       First, Plaintiff’s statement that the undersigned “never responded” to his extension request
is simply not accurate. In the same March 1, 2021 email from the undersigned to Plaintiff’s
counsel that Plaintiff cites in his letter, the City unequivocally agreed to Plaintiff’s request for an


       1
        At the time Plaintiff filed his letter, Defendants’ responses were overdue by 10 hours,
46 minutes. See Pl. Letter (Doc. No. 25).
           Case 2:20-cv-00735-JD Document 26 Filed 03/03/21 Page 2 of 2




extension of time to respond to the pending Motion. See Exhibit A, E-mail correspondence dated
March 1, 2021. 2

       Along the same lines, the City is confused as to why Plaintiff sought judicial intervention
less than 12 hours after the passage of the response deadline, without responding to the
undersigned’s March 1 email or notifying the City of his intention to do so. The brief delay in
production is due to the undersigned still waiting for responsive documents, but the City
acknowledges that Plaintiff is entitled to responses, is in the process of preparing them, and will
respond no later than Friday, March 5, 2021. In the event certain responsive materials remain
outstanding at that time, such materials will follow upon receipt.

       Please advise if the Court requires any additional information.


                                                             Very truly yours,

                                                             /s/ Jonathan Cooper________
                                                             Jonathan Cooper
                                                             Deputy City Solicitor
                                                             Counsel for Defendants




cc: Vicki Piontek, Esq., counsel for Plaintiff (via email)
    Michael Considine, Esq., counsel for Plaintiff (via email)




       2
         This is very similar to the misstatement in Plaintiff’s previous letter to the Court, which
the City also noted at that time (Doc. No. 18; Doc. No. 20 n. 2).
